UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7757



EDDIE LEE MUMFORD,

                                              Plaintiff - Appellant,

          versus


PAUL DAVIS, Chairman, Maryland Parole Commission,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-1404-DKC)


Submitted:   June 23, 1998                 Decided:   July 13, 1998


Before ERVIN and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Lee Mumford, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Baltimore, Maryland; Susan Lynn Howe, DEPARTMENT OF
PUBLIC SAFETY AND CORRECTIONAL SERVICES, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie Mumford appeals the district court’s grant of summary

judgment in this action, filed pursuant to 42 U.S.C.A. § 1983 (West

1994 & Supp. 1998). Mumford alleged that there has been a change in

the way that the Maryland Parole Commission computes his eligi-

bility for parole review, and that the change violates the Ex Post

Facto Clause of the Constitution. We conclude that, assuming

Mumford’s factual allegations to be true, they do not constitute a

“sufficient risk” of increasing the punishment attached to the

crime. California Dep’t of Corrections v. Morales, 514 U.S. 499,

509 (1995). Mumford cannot show with assurance that he would have

received parole under the old system, but only that he missed an

opportunity to be evaluated for earlier release. Therefore, the

change is not an Ex Post Facto violation. Roller v. Gunn, 107 F.3d

227, 237 (4th Cir.), cert. denied, ___ U.S. ___, 66 U.S.L.W. 3260

(U.S., Oct. 6, 1997) (No. 97-5072).

     We affirm the district court’s entry of summary judgment in

this action. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2